DETAILED ACTION
This communication is response to the amendment filed 04/28/2022. Claims 1 and 3-5 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104348756 A to TONG, Wei-ming (hereafter Tong) in view of US Pub. 2014/0207981 to Baker (hereafter Baker) and further in view of US Pub. 2009/0046804 to YUAN (hereafter YUAN).

Regarding claim 1, Tong discloses a vehicle relay device (see Tong, Fig 2) comprising: 
a plurality of physical (PHY) modules configured to communicate in accordance with an Ethernet standard (see Tong, Fig 2, PHY1-PHY4; ¶ 0025: plurality of physical chips (PHY1-PHY4) are connected to a processor 11 and FPGA circuit 31); and 
one PHY manager connected to the plurality of PHY modules, and configured to change an operation setting of each of the plurality of PHY modules and monitor an operation state of each of the plurality of PHY modules (see Tong, Fig 2; ¶ 0025a switch system comprising a microprocessor 11 (PHY manager)  and physical layer chip 4 PHY1-PHY4. The microprocessor 11 comprises MDC 12 for transmitting the clock signal and MDIO for transmitting the data signal; ¶ 0027), 
wherein the PHY manager is individually connected to each of the plurality of PHY modules by a Management Data Input / Output (MDIO) line as a signal line for transmitting and receiving management data for monitoring and controlling an operation of each of the plurality of PHY modules (see Tong, Fig 2; ¶ 0027; ¶ 0028), 
the PHY manager includes a Management Data Clock (MDC) output unit configured to transmit an MDC that is a clock for performing transmission and reception of the management data with each of the plurality of PHY modules (see Tong, Fig 2; ¶ 0026; ¶ 0027), and 
when the PHY manager performs transmission and reception of the management data with at least one of the plurality of PHY modules as a communication target, the PHY manager (i) simultaneously transmits the management data to the MDIO line connected to the communication target and (ii) causes the MDIO line connected to a non-target module that is a PHY module with which the PHY manager does not perform transmission and reception of the management data to be in a high impedance state or stops transmitting the MDC to the non-target module (see Tong, Fig 2; ¶ 0026; ¶ 0027; ¶ 0028).
Tong discloses the PHY manager is connected to the plurality of PHY modules but does not explicitly disclose individually connected to each PHY modules by the MDIO line.
However, Baker discloses wherein the PHY manager is individually connected to each of the plurality of PHY modules by a Management Data Input / Output (MDIO) line as a signal line for transmitting and receiving management data for monitoring and controlling an operation of each of the plurality of PHY modules (see Baker, Fig 1 discloses an exemplary apparatus 114 provided with MDIO/MDC controllers is connected to Ethernet physical devices (102A-102N) by individual MDIO/MDC interfaces; ¶ 0018-¶ 0025).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the PHY manager is individually connected to each of the plurality of PHY modules by a Management Data Input / Output (MDIO) line as taught by Baker and incorporate it into the system of Tong to achieve an improved Ethernet system.
Tong in view of Baker does not explicitly disclose “the plurality of PHY modules is connected to a MAC line that is common to each of the plurality of PHY modules and is a signal line for performing transmission and reception of the MDC.”
However, YUAN discloses that it is well-known in the art to perform the teaching of the plurality of PHY modules is connected to a MAC line that is common to each of the plurality of PHY modules and is a signal line for performing transmission and reception of the MDC (see YUAN, Fig 1 shows exemplary plurality of PHY layers connected to a common MDC line; ¶ 0003: the MAC 10' accesses the plurality of PHY 20' data in registers of each other by the MDC/MDIO interface to know the status of each other and transmit packets to each other by the SERDES interface or the independent interface. The MDC is a single-clock transmission line and is connected to each PHY 20' while the MAC 10' sends clocks to each PHY 20' therethrough; ¶ 0004: More transmission wires are configured between the MDC/MDIO interface of MAC 10' and that of the plurality of PHY 20').
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known teaching of the plurality of PHY modules is connected to a MAC line that is common to each of the plurality of PHY modules and is a signal line for performing transmission and reception of the MDC as taught by YUAN and incorporate it into the system of Tong to enhance the performance of network device through simplification of device configuration.

Regarding claim 3, Tong in view of Baker and YUAN discloses the vehicle relay device according to claim 1, wherein the PHY manager is configured to receive, as the management data, data that indicates a state of link in which the plurality of the PHY modules are connected (see Tong, ¶ 0025 and ¶ 0026).
Baker also discloses wherein the PHY manager is configured to receive, as the management data, data that indicates a state of link in which the plurality of the PHY modules are connected (see Baker, ¶ 0023; ¶ 0026 and ¶ 0027: discloses receiving management information, such as status and configuration parameters and/or information; accessing management information of all devices).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the PHY manager is configured to receive, as the management data, data that indicates a state of link in which the plurality of the PHY modules are connected as taught by Baker and incorporate it into the system of Tong to achieve an improved Ethernet system.

Regarding claim 4, Tong in view of Baker and YUAN discloses the vehicle relay device according to claim 1, Tong does not explicitly disclose wherein the PHY manager is configured to transmit, as the management data, data for rewriting the operation setting.
However, Baker discloses the PHY manager is configured to transmit, as the management data, data for rewriting the operation setting ¶ 0023; ¶ 0026 and ¶ 0027.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of the PHY manager is configured to transmit, as the management data, data for rewriting the operation setting as taught by Baker and incorporate it into the system of Tong to achieve an improved Ethernet system.

Regarding claim 5, Tong in view of Baker and YUAN discloses the vehicle relay device according to claim 3, Tong does not explicitly disclose wherein the operation setting includes at least one of a communication standard for communicating with another communication device via a communication cable, a serial transmission method, and an interrupt condition.
However, Baker discloses wherein the operation setting includes at least one of a communication standard for communicating with another communication device via a communication cable, a serial transmission method, and an interrupt condition (see Baker, ¶ 0019: each Ethernet PHY device 102 provides the device 100 Ethernet connectivity over a separate Ethernet networking channel or lane; Each MDIO/MDC interface 104 is a serial bus that is governed by an Ethernet standard for the communication of PHY register data from and to the Ethernet PHY devices 102; ¶ 0022: the MDIO/MDC controllers 106 are separately configurable to operate in accordance with different MDIO/MDC protocols having different voltage levels at which the MDIO/MDC interfaces 104 can operate; ¶ 0024: the interface 110 can be a parallel bus, or a high-speed serial interface or bus like a PCI bus or a PCIe bus).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of the operation setting includes at least one of a communication standard for communicating with another communication device via a communication cable, a serial transmission method, and an interrupt condition as taught by Baker and incorporate it into the system of Tong to achieve an improved Ethernet system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/Primary Examiner, Art Unit 2464